DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (US 2008/0220190 A1, “Majumdar”) in view of Hanada et al. (JP 2007-009135 A, “Hanada”). It is noted that the disclosure of Hanada is based off a machine translation of the reference included with this action.
With respect to claims 1-2, Majumdar discloses an element having a support, an aqueous subbing layer, and an extruded dye receiving layer (Abstract). The support comprises polypropylene ([0030], [0056-0057]). The aqueous subbing layer is made from one or more polymer, such as ethylene-based interpolymers (i.e., copolymers) and polyurethanes having a glass transition temperature (Tg) of less than 45°C, preferably below 40°C ([0032-0033]). The aqueous subbing layer additionally contains antistatic agents ([0029], [0053]).
However, Majumdar does not disclose the amount of ethylene copolymer.
Hanada teaches a film having a substrate and protective antistatic layer ([0013]). The surface protective layer contains a polyurethane resin and a resin containing an active hydrogen group ([0013]). The resin containing an active hydrogen group includes ethylene-vinyl alcohol ([0014]), corresponding to the claimed ethylene-based copolymer resin. The base film, i.e. substrate, is made from polypropylene ([0069]), corresponding to the claimed polypropylene film substrate. The resin containing an active hydrogen group, i.e. ethylene-based copolymer resin, is present in an amount of 20-80% by mass with respect to 100% by mass of the ethylene-based copolymer resin and the polyurethane; the polyurethane is present in an amount of 80-20% by mass with respect to 100% by mass of the ethylene-based copolymer resin and the polyurethane ([0048]). Therefore, there are 25 (20 parts ethylene-based copolymer to 80 parts polyurethane = 20/80 = ¼ *25/25 = 25/100) to 400 (80 parts ethylene=based copolymer to 20 parts polyurethane = 80/20 = 4/1 *100/100 = 400/100) parts ethylene-based copolymer resin based on 100 parts by mass of the polyurethane resin, which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Majumdar and Hanada are analogous inventions in the field of ethylene-based copolymer and polyurethane-containing layers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the amount of ethylene-based copolymer in the subbing layer of Majumdar to be in an amount taught by Hanada, including over values presently claimed, in order to provide a layer with sufficient crosslink density, solvent resistance, and scratch resistance (Hanada, [0048]).
With respect to claims 3-4, Majumdar discloses the aqueous subbing layer has any thickness, such as a thickness of less than 1 micron ([0054], claim 8), which overlaps the presently claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the aqueous subbing layer, including over values presently claimed, in order to provide a layer having sufficient adhesion and dye-transfer efficiency (Majumdar, [0054]).
Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Kimura et al. (JP 4390408 B2, disclosure based off machine translation of reference included with this action) discloses a layer made from a urethane-based resin containing an active hydrogen and isocyanates having a Tg, i.e. glass transition temperature, of 40°C or higher in order to not cause problems such as image bleeding ([0010]). The layer protects against cracking ([0012]).
Johnson et al. (US 2017/0365804 A1) discloses a display film having a protective layer that provides scratch resistance and is made from a polyurethane material having a glass transition temperature of 11-27°C ([0024]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                    
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787